Citation Nr: 1812884	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-12 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel

INTRODUCTION

The Veteran served on active duty from April 1963 to March 1967.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a February 2016 statement, the Veteran raised the issues of entitlement to an increased rating for bilateral hearing loss and service connection for prostate cancer.  The Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R. §  3.150(a).  The agency of original jurisdiction should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Tinnitus had its onset in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.   §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  

The Veteran contends that tinnitus began in service after being exposed to acoustic trauma.  See February 2016 VA Form 9 and statement.  The Veteran is competent to state that he currently has tinnitus and that his tinnitus had its onset in service as this is within his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  His statements regarding onset of tinnitus in service are credible as they are consistent with the nature and circumstances of his service as an airman mechanic.  

VA medical opinions from June 2006, December 2013, and November 2015 are inadequate.  In June 2006, the VA examiner opined that tinnitus was not related to service or his hearing loss.  However, the examiner did not provide a rationale to support this opinion.  The December 2013 VA examination report provided a negative nexus opinion but included internal inconsistencies regarding the onset of tinnitus.  The November 2015 VA medical opinion did not provide an adequate opinion as to whether tinnitus was caused or aggravated by his service-connected hearing loss.  

In light of the inadequate VA medical opinions, the Board finds the Veteran's competent and credible lay statements regarding onset of tinnitus in service to be more probative than the VA medical opinions.  Accordingly, service connection for tinnitus is warranted.  

ORDER

Service connection for tinnitus is granted.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


